 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11     JODY F. CHAMBERS,                               Case No. 18-cv-02906-BAS-BGS

12                                  Plaintiff,         ORDER:

13           v.                                        (1) GRANTING IN PART AND
14                                                         DENYING IN PART
       JOHN A. KNIGHT, et al.,                             REQUEST FOR ENTRY OF
15                                                         DEFAULT AGAINST
                                 Defendants.               DEFENDANTS;
16                                                     (2) DENYING REQUEST FOR
17                                                         DEFAULT JUDGMENT
                                                           AGAINST DEFENDANT
18                                                         KNIGHT;

19                                                       AND

20                                                     (3) GRANTING REQUEST FOR
                                                           SERVICE OF THE FIRST
21                                                         AMENDED COMPLAINT
                                                           AND SUMMONS PURSUANT
22                                                         TO RULE 4(f)(2)(C)(ii)

23                                                     [ECF No. 7]
24
25         Pro se Plaintiff Jody Chambers moves ex parte for three forms of relief. (ECF
26   No. 7.) First, Chambers requests entry of default against Defendants John A. Knight,
27   Colin Lucas-Mudd and Aitekz PLC, collectively, the “Defendants.” Second, “in the
28   alternative” to entry of default against all Defendants, Chambers requests a default
                                                 –1–                               18cv2906
 1   judgment on the original complaint against Defendant Knight. Finally, although
 2   Chambers contends that she properly served all Defendants, Chambers requests an
 3   order directing the Clerk of the Court to serve the FAC on all three Defendants at
 4   their respective addresses in the United Kingdom pursuant to Rule 4(f)(2)(C)(ii). For
 5   the reasons herein, the Court: (1) grants in part and denies in part Chambers’ request
 6   for entry of default against all Defendants, (2) denies Chambers’ request for entry of
 7   a default judgment on the original complaint against Defendant Knight, and (3)
 8   grants Chambers’ request for service of the FAC and summons on the Defendants
 9   pursuant to Rule 4(f)(2)(C)(ii).
10
11                             RELEVANT BACKGROUND
12         On December 31, 2018, Chambers filed a complaint against the Defendants,
13   alleging, inter alia, that Defendants “owe Chambers money for services rendered,”
14   the “reasonable value” of which Chambers estimates to be $82,500, excluding
15   interest. (ECF No. 1 ¶¶ 1, 35, 38, 41, 44.) Defendants Lucas-Mudd and Knight are
16   allegedly domiciled in the United Kingdom, although they conduct business in the
17   United States through Defendant Aitekz PLC, particularly in California. (Id. ¶¶ 2–
18   4, 6–8.) In addition to his United Kingdom domicile, Knight allegedly maintains a
19   residence in California. (Id. ¶ 8.) Defendant Aitekz PLC is alleged to be a public
20   limited company organized under the laws of England, with a registered office
21   address in England. (Id. ¶¶ 4–5.) Against these Defendants, Chambers (1) asserted
22   claims under California Business & Professions Code § 17200 et seq. for unlawful,
23   fraudulent, and unfair business practices, (id. ¶¶ 20–26); (2) requested an
24   “accounting,” (id. ¶¶ 27–29); (3) requested appointment of a receiver for Aitekz PLC
25   under California Code of Civil Procedure § 564(a), (id. ¶¶ 30–33); (4) requested a
26   “book account,” (id. ¶¶ 34–38); (5) requested an “account stated,” (id. ¶¶ 39–41);
27   and (6) requested an order for payment for “work, labor, and services provided,” (id.
28   ¶¶ 42–44).

                                              –2–                                    18cv2906
 1         A summons issued for the original complaint on December 31, 2018. (ECF
 2   No. 2.) On February 4, 2019, Chambers filed proof of service of the complaint and
 3   summons. (ECF No. 3.) The document contains an affidavit from a registered
 4   process server who attests that he personally delivered the complaint and summons
 5   to Defendant Knight at the California residence referenced in the complaint on
 6   January 30, 2019. (Id. at 1.) The document also contains an affidavit from Chambers
 7   in which she attests that she mailed a copy of the complaint and summons through
 8   the United States Postal Service to Lucas-Mudd, Knight, and Aitekz PLC at their
 9   United Kingdom addresses on January 2, 2019. (Id. at 2–4.) Finally, attached to the
10   document as an exhibit is an email thread between Lucas-Mudd and Stephen Yunker,
11   a San Diego-based attorney, concerning this lawsuit. (Id. at 3, Ex. A.) The thread
12   consists of a December 30, 2018 email before Chambers commenced this suit and a
13   January 29, 2019 email, the latter of which purports to assess whether Chambers
14   properly served Defendant Knight or can obtain a default judgment. (Id. Ex. A at 1–
15   2.)
16
17         Chambers subsequently filed the First Amended Complaint (“FAC”) on
18   March 7, 2019. (ECF No. 5.) The FAC retains the same Defendants, yet adds a new
19   claim for “breach of contract for bonus.” (Id. ¶¶ 45–52.) No Defendants have
20   responded to the original complaint or to the FAC. The Court now turns to
21   Chambers’ present ex parte motion. (ECF No. 7.)
22
23                                      ANALYSIS
24   A.    Requests for Entry of Default and Default Judgment
25         Rule 55 establishes a “two-step process” for obtaining entry of default and a
26   default judgment against a defendant. Eitel v. McCool, 782 F.2d 1470, 1471 (9th
27   Cir. 1986). First, the plaintiff must request and establish that entry of default is
28   appropriate. Fed. R. Civ. P. 55(a). Entry of default is appropriate “[w]hen a party

                                             –3–                                   18cv2906
 1   against whom a judgment for affirmative relief is sought has failed to plead or
 2   otherwise defend, and that failure is shown by affidavit or otherwise[.]” Id. Second,
 3   once the Clerk of the Court enters default against the defendant, the plaintiff must
 4   request entry of a default judgment. Fed. R. Civ. P. 55(b).
 5
 6         A default may not enter against a defendant unless the plaintiff has properly
 7   served the defendant. See Bd. of Trs. of the Laborers Health & Welfare Tr. Fund for
 8   N. Cal. v. Bowdy, No. 18-cv-01702-TSH, 2018 WL 7569333, at *4 (N.D. Cal. Dec.
 9   17, 2018); Sheet Metal Workers Local 104 Care Tr. v. Nichols Plumbing & Heating,
10   Inc., No. 15-cv-04260-KAW, 2016 WL 8313928, at *5 (N.D. Cal. Dec. 19, 2016);
11   Miramontes v. Mills, No. CV 11-08603 MMM (SSx), 2012 U.S. Dist. LEXIS 50327,
12   at *3–4 (C.D. Cal. Apr. 5, 2012). Rule 4 of the Federal Rules of Civil Procedure
13   governs whether a plaintiff properly served a defendant and thus bears on whether
14   the court possesses jurisdiction over a defendant. Omni Capital Int’l Ltd. v. Rudolf
15   Wolff & Co., 484 U.S. 97, 104 (1987) (“Before a federal court may exercise personal
16   jurisdiction over a defendant, the procedural requirement of service of summons
17   must be satisfied.”); Direct Mail Specialists, Inc. v. Eclat Computerized Techs., Inc.,
18   840 F.2d 685, 688 (9th Cir. 1988) (“A federal court does not have jurisdiction over
19   a defendant unless the defendant has been served properly under Fed. R. Civ. P. 4.”).
20   Until the plaintiff properly serves the defendant under Rule 4, the defendant cannot
21   be charged with having legally sufficient notice of the action, nor may a court
22   properly exercise personal jurisdiction over the defendant. See Volkswagenwerk
23   Aktiengesellschaft v. Schlunk, 486 U.S. 694, 700 (1988) (service of process is a
24   “formal delivery of documents that is legally sufficient to charge the defendant with
25   notice of a pending action”); Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S.
26   306, 314 (1950) (personal jurisdiction requires notice that is “reasonably calculated,
27   under all the circumstances, to apprise interested parties of the pendency of the action
28   and afford them an opportunity to present their objections.”); Direct Mail Specialists,

                                               –4–                                     18cv2906
 1   Inc., 840 F.2d at 688 (“[W]ithout substantial compliance with Rule 4 ‘neither actual
 2   notice nor simply naming the defendant in the complaint will provide personal
 3   jurisdiction.’” (quoting Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986), cert.
 4   denied, 484 U.S. 870 (1987))).
 5
 6         Chambers requests entry of default against all Defendants. (ECF No. 7.)
 7   Alternatively, Chambers requests entry of a default judgment on the original
 8   complaint against Defendant Knight. (Id.) To determine whether Chambers is
 9   entitled to any of this relief, the Court must consider whether Chambers properly
10   served the Defendants. Defendants Lucas-Mudd and Aitekz PLC were not properly
11   served in the United Kingdom under Rule 4(f) and, therefore, Chambers is not
12   entitled to entry of default against them. Entry of default, however, is proper against
13   Defendant Knight because Chambers properly served him under Rule 4(e). Finally,
14   although Defendant Knight is in default, the Court denies Chambers’ request for a
15   default judgment against him.
16
17         1.     Entry of Default Against Defendants Lucas-Mudd and Aitekz PLC
18         Chambers concedes that Defendants Lucas-Mudd and Aitekz PLC are not
19   within a judicial district in the United States and, therefore, must be served pursuant
20   to Rule 4(f). Rule 4(f) permits service of a summons and complaint on an individual,
21   other than a minor, an incompetent person, or a person whose waiver has been filed,
22   at a place not within any judicial district of the United States, by several methods.
23   Fed. R. Civ. P. 4(f)(1)–(3). Rule 4(h)(2) permits service on a foreign corporation in
24   any manner prescribed by Rule 4(f). Fed. R. Civ. P. 4(h)(2). There is no time limit
25   for when a plaintiff must complete service pursuant to Rule 4(f). See Fed. R. Civ.
26   P. 4(m). Thus, the only issue is whether Chambers effectuated proper service on
27   Defendants Lucas-Mudd and Aitekz PLC pursuant to one of the methods Rule 4(f)
28   specifies.

                                               –5–                                    18cv2906
 1         Chambers contends that she properly served Defendants Lucas-Mudd and
 2   Aitekz PLC pursuant to Rule 4(f)(2)(A) because she mailed these Defendants a copy
 3   of the complaint and summons to their addresses in the United Kingdom through the
 4   United States Postal Service. (ECF No. 7 ¶¶ 1–7, 13.) Chambers has not submitted
 5   proof of any documents mailed to these Defendants; intead, she has filed affidavits
 6   in which she attests to mailing the underlying documents.         (ECF Nos. 3, 7.)
 7   Chambers further contends that these Defendants are in default because they have
 8   not responded to this litigation, although they were properly served. (ECF No. 7 ¶
 9   14.) The Court disagrees with Chambers’ contentions.
10
11         Chamber did not poperly serve Defendants Lucas-Mudd and Aitekz PLC
12   under Rule 4(f)(2)(A). Under this provision, a plaintiff may effectuate service on a
13   defendant, “if there is no internationally agreed means, or if an international
14   agreement allows but does not specify other means, by a method that is reasonably
15   calculated to give notice: (A) as prescribed by the foreign country’s law for service
16   in that country in an action in its courts of general jurisdiction[.]” Although
17   Chambers raises various arguments about the propriety of her mail service on
18   Defendants Lucas-Mudd and Aitekz PLC under English and Welsh law, (ECF No.
19   3; ECF No. 7 ¶ 3–7), the Ninth Circuit has already determined that Rule 4(f)(2)(A)
20   does not embrace service by international mail. Brockmeyer v. May, 383 F.3d 798,
21   806 (9th Cir. 2004); see also Emine Tech. Co. v. Aten Int’l Co., Ltd., No. C 08-3122
22   PJH, 2008 WL 5000526, at *4 (N.D. Cal. Nov. 21. 2008). Thus, Chambers cannot
23   rely on Rule 4(f)(2)(A) to argue that she properly served Defendants Lucas-Mudd
24   and Aitekz PLC by unilaterally sending them a copy of the summons and complaint
25   by mail.
26
27         Chambers further contends that mail service was proper because she
28   attempted service on Defendants Lucas-Mudd and Aitekz PLC in accordance with

                                              –6–                                   18cv2906
 1   this Court’s decision in Hawkins v. Bank of America, N.A., No. 17-cv-1954-BAS-
 2   AGS, 2018 WL 1616941 (S.D. Cal. Apr. 4, 2018). (ECF No. 3 ¶ 3; ECF No. 7 ¶ 4.)
 3   Chambers’ reliance on Hawkins is misplaced.
 4
 5         In Hawkins, this Court granted a party’s request that the Clerk of the Court
 6   serve a copy of the complaint and summons on a defendant in Japan pursuant to Rule
 7   4(f)(2)(C)(ii) because the plaintiff’s efforts to serve the defendant through Japan’s
 8   Central Authority pursuant to Rule 4(f)(1) were unsuccessful. Hawkins, 2018 WL
 9   1616941, at *1–3. Under Rule 4(f)(2)(C)(ii), proper service occurs through the Clerk
10   of the Court. Specifically, service is completed “by . . . using any form of mail that
11   the clerk addresses and sends to the individual and that requires a signed receipt.”
12   Fed. R. Civ. P. 4(f)(2)(C)(ii) (providing that such service may be used “if there is no
13   intentionally agreed means, or if an international agreement allows but does not
14   specify other means” an individual may be served “by a method that is reasonably
15   calculated to give notice: . . . unless prohibited by the foreign country’s laws”)
16   (emphasis added). “The evident purpose of the addressing requirement is to ensure
17   the mailing of process arrives with the imprimatur of the court, increasing the
18   likelihood that the package will be opened and taken seriously.” Mintel Learning
19   Tech., Inc. v. Ambow Educ. Holding, Ltd., No. 5:11-CV-01504-EJD, 2011 U.S. Dist.
20   LEXIS 126893, at *6 (N.D. Cal. Nov. 2, 2011). Chambers cannot rely on Hawkins,
21   nor on Rule 4(f)(2)(C)(ii), to establish that she properly served Defendants Lucas-
22   Mudd and Aitekz PLC. She did not request permission from this Court to serve these
23   Defendants pursuant to Rule 4(f)(2)(C)(ii) and, more critically, the Clerk of the Court
24   did not address and send the complaint and summons to Defendants Lucas-Mudd
25   and Aitekz PLC.
26
27         Chambers identifies no other grounds by which service on Defendants Lucas-
28   Mudd and Aitekz PLC in the United Kingdom would be proper, nor can the Court

                                               –7–                                    18cv2906
 1   discern any. Because these Defendants were not properly served, they are not in
 2   default. Accordingly, the Court denies Chambers’ request for entry of default
 3   against Defendants Lucas-Mudd and Aitekz PLC.
 4
 5         2.     Entry of Default and Default Judgment Against Defendant Knight
 6         Chambers requests entry of default and default judgment against Defendant
 7   Knight. (ECF No. 7 (ECF No. 7 at 1; id. ¶ 15.) The Court concludes that only entry
 8   of default is proper.
 9
10         Entry of Default.      Chambers has shown that entry of default against
11   Defendant Knight is warranted. Pursuant to Rule 4(e), “[u]nless federal law provides
12   otherwise, an individual—other than a minor, an incompetent person, or a person
13   whose waiver has been filed—may be served in a judicial district of the United States
14   by . . . (A) delivering a copy of the summons and of the complaint to the individual
15   personally.” Fed. R. Civ. P. 4(e)(2)(A). Service under Rule 4(e) must be completed
16   within 90 days after the complaint is filed. See Fed. R. Civ. P. 4(m). “A signed
17   return of service constitutes prima facie evidence of valid service which can be
18   overcome only by strong and convincing evidence.” SEC v. Internet Solutions for
19   Bus., Inc., 509 F.3d 1161, 1163 (9th Cir. 2007). Chambers has submitted an affidavit
20   from a registered process server, in which the process server states that he personally
21   delivered the original complaint and summons to Defendant Knight on January 30,
22   2019 at Defendant Knight’s California residence. (ECF Nos. 3, 4; ECF No. 7 ¶ 10.)
23   Because this affidavit constitutes prima facie evidence of proper service, Defendant
24   Knight has the burden to establish by “strong and convincing proof” that service was
25   improper. Internet Solutions for Bus., Inc., 509 F.3d at 1167. Defendant Knight
26   cannot meet this burden now because he has not appeared. Accordingly, the Court
27   concludes that service was properly and timely effectuated on Defendant Knight
28   pursuant to Rule 4(e).

                                               –8–                                   18cv2906
 1
 2          Defendant Knight was required to respond to the original complaint no later
 3   than February 20, 2019, which was 21 days after service of the complaint and
 4   summons. See Fed. R. Civ. P. 12(a)(1)(A)(i). Defendant Knight failed to respond
 5   by the deadline to do so and he has not otherwise appeared. These failures warrant
 6   entry of default against Defendant Knight. See Fed. R. Civ. P. 55(a). Therefore, the
 7   Court grants Chambers’ request for entry of default against Defendant Knight.
 8
 9          Entry of Default Judgment. Once a default has entered against a defendant,
10   the plaintiff may request entry of a default judgment. Fed. R. Civ. P. 55(b).
11   Chambers requests that the Court enter a default judgment against Defendant Knight
12   on the original complaint. (ECF No. 7 at 1; id. ¶ 15.) The Court declines to do so
13   now.
14
15          Entry of default “does not automatically entitle the plaintiff to a court-ordered
16   judgment.” Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal.
17   2002) (citing Draper v. Coombs, 792 F.2d 915, 924–25 (9th Cir. 1986)).
18   “[J]udgment by default is a drastic step appropriate only in extreme
19   circumstances[.]” Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984). A district court
20   possesses broad discretion over whether to enter a default judgment. Aldabe v.
21   Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
22
23          This Court’s discretion to enter a default judgment against Defendant Knight
24   is presently limited. When a plaintiff raises claims against multiple defendants and
25   such claims rely on the same underlying factual allegations, a court should refrain
26   from exercising its discretion to enter a default judgment until the claims against the
27   non-defaulting defendants are resolved. See Westchester Fire Ins. Co. v. Mendez,
28   585 F.3d 1183, 1189 (9th Cir. 2009) (“[W]here there are several defendants, the

                                               –9–                                    18cv2906
 1   transgressions of one defaulting party should not ordinarily lead to the entry of a
 2   final judgment[.]”); Home Ins. Co. of Illinois v. Adco Oil Co., 154 F.3d 739, 741 (7th
 3   Cir. 1998) (“In a suit against multiple defendants a default judgment should not be
 4   entered against one until the matter has been resolved as to all.”). Chambers asserts
 5   the same claims against all Defendants and relies on the same factual allegations.
 6   (See generally FAC.) Although Defendant Knight is in default, Defendants Lucas-
 7   Mudd and Aitekz PLC were not properly served and, therefore, they are non-
 8   defaulting defendants.    Until the claims against the presently non-defaulting
 9   defendants are resolved, the Court cannot grant Chambers’ request for a default
10   judgment against Defendant Knight.
11
12   B.    Request for Service under Rule 4(f)(2)(C)(ii)
13         Chambers requests that the Court serve the FAC on all Defendants at their
14   addresses in the United Kingdom pursuant to Rule 4(f)(2)(C)(ii). (ECF No. 7 ¶ 13.)
15   Chambers initially framed her request as one made “in an abundance of caution” to
16   ensure that all Defendants could not challenge the propriety of service. (Id. ¶ 11.)
17   Based on the Court’s foregoing analysis, however, Chambers still needs to effectuate
18   service of the summons and complaint on Defendants Lucas-Mudd and Aitekz PLC.
19   Chambers also requests service of the FAC on Defendant Knight pursuant to Rule
20   4(f)(2)(C)(ii) based on the requirements of Rule 5(a)(2). (Id. ¶ 13.) The Court
21   addresses Chambers’ requests in turn and grants each request.
22
23         1.     Defendants Lucas-Mudd and Aitekz PLC
24         Of the methods Rule 4(f) permits for service of the summons and complaint
25   on a defendant located abroad, the Rule “does not denote any hierarchy or preference
26   of one method of service over another.” Rio Properties, Inc. v. Rio Int’l Interlink,
27   284 F.3d 1007, 1015 (9th Cir. 2002). Thus, a plaintiff may use any method, as
28   appropriate, to effectuate service on a defendant located abroad.         The Court

                                              – 10 –                                 18cv2906
 1   concludes that it is proper to grant Chambers’ request for service of the FAC and
 2   summons on Defendants Lucas-Mudd and Aitekz PLC pursuant to Rule
 3   4(f)(2)(C)(ii).
 4
 5          Pursuant to Rule 4(f)(2)(C)(ii), “if there is no intentionally agreed means, or
 6   if an international agreement allows but does not specify other means” an individual
 7   may be served “by a method that is reasonably calculated to give notice: . . .unless
 8   prohibited by the foreign country’s laws, by . . . using any form of mail that the clerk
 9   addresses and sends to the individual and that requires a signed receipt.” Fed. R.
10   Civ. P. 4(f)(2)(C)(ii). There is a relevant international agreement governing service
11   on defendants in the United Kingdom because the United Kingdom is a signatory to
12   the Hague Convention. Article 10(a) of the Hague Convention permits service of
13   process by mail “so long as the receiving country does not object.” Brockmeyer, 383
14   F.3d at 803. The United Kingdom has not objected to Article 10(a) and thus service
15   may be effectuated on a defendant in the United Kingdom by mail. Id.; Jenkins v.
16   Pooke, No. C 07-03112 JSW, 2009 WL 412987, at *2 (N.D. Cal. Feb. 17, 2009).
17   Because “[e]xplicit, affirmative authorization for service by international mail is
18   found only in Rule 4(f)(2)(C)(ii),” a plaintiff generally must rely on this Rule to serve
19   a defendant located in the United Kingdom by mail. Brockmeyer, 383 F.3d at 804–
20   05. Thus, this Rule is a proper basis for serving Defendants Lucas-Mudd and Aitekz
21   PLC.
22
23          Embedded in Rule 4(f)(2) is the additional requirement that the method of
24   service used “is reasonably calculated to give notice[.]” Fed. R. Civ. P. 4(f)(2). This
25   means that “the method of service crafted by the district court must be ‘reasonably
26   calculated, under all the circumstances, to apprise interested parties of the pendency
27   of the action and afford them an opportunity to present their objections.’” Rio
28   Properties, Inc., 284 F.3d at 1016–17 (quoting Mullane v. Cent. Hanover Bank &

                                               – 11 –                                  18cv2906
 1   Trust Co., 339 U.S. 306, 314 (1950) (Jackson, J.)). Chambers has submitted
 2   evidence which shows that service by mail in accordance with Rule 4(f)(2)(C)(ii) is
 3   reasonably calculated to give notice to Defendants Lucas-Mudd and Aitekz PLC.
 4   Specifically, these Defendants apparently were already aware of this lawsuit before
 5   Chambers filed it and are expressly aware that the complaint and summons were
 6   served on Defendant Knight in California and sent to the Defendants in the United
 7   Kingdom. (ECF No. 3 Ex. A.) Under these circumstances, the Court concludes that
 8   service of the FAC and summons on these Defendants in accordance with Rule
 9   4(f)(2)(C)(ii) is “reasonably calculated” to give these Defendants notice of this
10   action. Accordingly, the Court grants Chambers’ request for service of the FAC and
11   summons on Defendants Lucas-Mudd and Aitekz PLC at their registered addresses
12   in the United Kingdom pursuant to Rule 4(f)(2)(C)(ii).
13
14         2.     Defendant Knight
15         Chambers also requests that the Court serve the FAC on Defendant Knight
16   pursuant to Rule 4(f)(2)(C)(ii) based on the requirements of Rule 5(a)(2). Rule
17   5(a)(2) provides that generally “[n]o service is required on a party who is in default
18   for failing to appear” for certain specified “papers.” Fed. R. Civ. P. 5(a)(2). The
19   Rule, however, requires that “a pleading that asserts a new claim for relief against
20   such a party must be served on that party under Rule 4.” Id. Although Defendant
21   Knight is in default, Chambers has filed an amended pleading that adds a new claims
22   for relief. (ECF No. 5.) Thus, the FAC must be served on Defendant Knight in
23   accordance with Rule 4.
24
25         It is not clear from Chambers’ motion whether she is unable to effectuate
26   service of the FAC on Defendant Knight at his California residence pursuant to Rule
27   4(e). So long as Defendant Knight is located within a judicial district of the United
28   States, Chambers may properly serve the FAC on him through personal delivery or

                                              – 12 –                                 18cv2906
 1   any other method specified in Rule 4(e), subject to Rule 4(m)’s 90-day deadline.
 2   Even so, “Rule 4 is a flexible rule that should be liberally construed to uphold service
 3   so long as a party receives sufficient notice of the complaint.” Chan v. Society
 4   Expeditions, Inc., 39 F.3d 1398, 1404 (9th Cir. 1994). In accordance with Rule 4’s
 5   flexibility and given that Defendant Knight is alleged to be domiciled in the United
 6   Kingdom, the Court concludes that it is proper to grant Chambers’ request for service
 7   of the FAC on Defendant Knight at his registered address in the United Kingdom
 8   pursuant to Rule 4(f)(2)(C)(ii).
 9
10                               CONCLUSION & ORDER
11         For the foregoing reasons, the Court ORDERS as follows:
12         1.      The Court GRANTS Plaintiff’s request for entry of default against
13   Defendant Knight. The Clerk SHALL ENTER DEFAULT against Defendant
14   Knight.
15         2.      The Court DENIES Plaintiff’s requests for: (1) entry of default against
16   Defendants Lucas-Mudd and Aitekz PLC and (2) entry of default judgment against
17   Defendant Knight on the original complaint.
18         3.      The Court GRANTS Plaintiff’s request for service of the FAC and
19   summons on the Defendants pursuant to Rule 4(f)(2)(C)(ii). At Chambers’ expense,
20   the Clerk shall serve each Defendant by sending via United States Postal Service
21   international express mail, return receipt requested, and also via FedEx one copy of
22   the First Amended Complaint (ECF No. 5) and the Summons (ECF No. 3).
23         4.      Chambers is ORDERED to ensure that the Clerk has the requisite pre-
24   paid and pre-addressed international express mail and FedEx envelopes to carry out
25   this Order.
26         IT IS SO ORDERED.
27   DATED: April 30, 2019
28

                                              – 13 –                                  18cv2906
